Citation Nr: 0534348	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  05-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with degenerative joint disease.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel











INTRODUCTION

The veteran served on active military duty from January 1963 
to January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  

In September 2005, the veteran filed a claim for compensation 
based on service connection for bilateral knee, ankle, and 
testicle disabilities, and a right thigh disability.  These 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to his 
entry into active military service.

2.  The veteran's preexisting bilateral pes planus did not 
permanently increase in severity during, or as a result of, 
active military service.

3.  There is no competent medical evidence showing that 
degenerative joint disease of the feet was incurred in or 
otherwise related to service or to a service-connected 
disorder, or that it was diagnosed within one year of the 
veteran's separation from service.


CONCLUSION OF LAW

Bilateral pes planus with degenerative joint disease was not 
incurred in or aggravated by active military service, is not 
proximately due to or the result of a service-connected 
disorder, and degenerative joint disease may not be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letter dated June 2004 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other employment or medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send employment and medical 
treatment records from his employer and private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  The veteran was advised 
what evidence VA had requested and notified in an original 
and a supplemental statement of the case what evidence had 
been received.  Both the veteran's service department medical 
records and VA outpatient treatment records have been 
associated with the claims file.  Available private medical 
records were obtained and also were associated with the 
claims file.  VA also requested and received evidence from 
the Social Security Administration.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of chronic diseases such as arthritis, 
service connection may be granted if such disease is 
manifested in service or to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  If 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  

Pertinent regulations provide for a grant of secondary 
service connection where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet.App. 439 (1994) (en banc) (holding that service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability). 

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to the presumption of aggravation 
in service, where there was temporary worsening of symptoms, 
but the condition itself did not worsen.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

In this case, the presumption of soundness does not apply 
because the medical evidence of record shows that the 
veteran's flat feet preexisted his entry into military 
service.  Specifically, the veteran's January 1963 service 
entrance examination report indicates that he had moderate 
pes planus.  

The veteran's service medical records indicate that in 
February 1963, he presented with symptomatic moderate pes 
planus and was referred to podiatry for an evaluation.  In 
March 1963, the veteran was prescribed arch supports.  The 
veteran's November 1965 service separation examination found 
his pes planus was asymptomatic.

Subsequent to military service, private medical records dated 
from 2001 through 2003 reflect that the veteran reported 
various medical conditions, but did not seek treatment for 
bilateral flat feet disability or degenerative joint disease 
in his feet.  VA outpatient treatment records from October 
2003 to June 2005 indicate that the veteran had a flat feet 
disability, had frequent bilateral foot pain, and used arch 
supports.  A May 2004 examination report noted that x-rays 
did not reveal degenerative joint disease in the veteran's 
feet.  A June 2004 medical record noted that degenerative 
joint disease was seen on x-rays of the veteran's feet.  A 
September 2004 examination report indicates that the veteran 
had bilateral foot pain and flat feet.  The examiner noted 
that the veteran felt that his flat feet were worse due to 
"military activity" and that "certainly [the disability] 
is worsened in the recent times."  The examiner noted that 
the veteran's arch supports were helpful.

In a January 3, 2005 written statement, the veteran stated 
that his "military duty aggravated [his] preexisting 
injury" of pes planus.  On May 17, 2005, a hearing was held 
before the RO.  During that hearing, the veteran asserted 
that he "suffered greatly" during military service and 
continued to suffer after discharge.  The veteran stated that 
during "basic training, I supplied this 10-mile forced 
march, [and] hurt my feet.  My feet hurt all through the 
service, all through the service, and Germany made it 
worse."  The veteran stated that 

this was a constant thing with my feet in Germany 
jumping up and down on that .105 self-propelled 
Howitzer that I was on.  I endured lots of pain, 
especially in Germany, lots of pain.  I'm having 
pain now.  I've been having pains all my life, 
basically because of the United States Army, the 
military training, and the PT training and running 
a mile every day.  I went in with flat feet.  I 
tried to get treatment for flat feet, and they said 
there was nothing they could do for me, nothing.

The evidence discussed above establishes that the veteran 
currently has pes planus.  His service medical records, 
however, clearly indicate that moderate pes planus preexisted 
his military service.  The question is thus whether pes 
planus was aggravated by service as defined above.  In this 
regard, it is noted that although the disability was 
symptomatic once during military service, it remained 
characterized as moderate, and a flare-up of a preexisting 
disability does not support a presumption of aggravation 
without medical evidence of an increase in the severity of 
the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Significantly, as discussed above, the disability 
was asymptomatic when the veteran was discharged from 
service, and none of the post-service medical evidence 
discussed above indicates that the pes planus was aggravated 
during service.  Although worsening of a disability may be 
shown by continuity of treatment or symptoms after service, 
no such continuity is supported by the evidence of record.  

Finally, the service medical records are negative for and 
there is no evidence that degenerative joint disease was 
diagnosed within a year of the veteran's separation from 
service.  Additionally, the post-service evidence does not 
indicate that degenerative joint disease is otherwise related 
to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, 
to the extent the veteran is claiming that the currently 
diagnosed degenerative joint disease is due to his pes 
planus, as pes planus is not a service-connected disorder, 
service connection for degenerative joint disease on a 
secondary basis is not warranted.  See 38 C.F.R. § 3.310.

The veteran attempts to establish a nexus between his 
military service and his pes planus and degenerative joint 
disease based on his own statements and testimony.  The 
veteran is not, however, a professionally trained medical 
practitioner and lacks the requisite expertise to provide 
such an objective opinion.  The veteran is thus not competent 
to make a determination that his current complaints are the 
result of aggravation of his condition during military 
service absent objective corroborating evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the objective medical evidence does not indicate 
that the veteran's flat feet disability increased in severity 
during or as a result of military service or that 
degenerative joint disease of the feet was incurred in, or 
aggravated by, military service.  As such, the veteran is not 
entitled to service connection for bilateral pes planus with 
degenerative joint disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for pes planus with degenerative joint 
disease, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus with degenerative 
joint disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


